UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4749


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TONY TYRELL COMMANDER, a/k/a Mook,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (2:11-cr-00031-FL-1)


Submitted:   April 22, 2013                   Decided:   May 13, 2013


Before DAVIS, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


C. Burell Shella, SHELLA, HARRIS & AUS, PC, Durham, North
Carolina, for Appellant. Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tony       Tyrell    Commander          appeals      the    criminal          judgment

imposing     a    360-month       sentence           following      his       guilty       plea   to

conspiracy to distribute and possess with intent to distribute

280 grams of cocaine base.                    On appeal, Commander’s counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious issues for appeal

but    questioning           whether    the    court        abused      its    discretion          in

sentencing Commander.              Commander was informed of his right to

file a supplemental pro se brief but has not done so.                                             The

Government has declined to file a response brief.                              We affirm.

             We review a sentence for reasonableness, applying a

deferential        abuse-of-discretion                standard.           Gall        v.     United

States, 552 U.S. 38, 51 (2007).                       We must first ensure that the

district     court       committed        no     “significant           procedural          error,”

including        improper        calculation           of     the       Guidelines          range,

insufficient consideration of the 18 U.S.C. § 3553(a) (2006)

factors,         and         inadequate        explanation           of        the         sentence

imposed.         United States v. Lynn, 592 F.3d 572, 575 (4th Cir.

2010).      If we find the sentence procedurally reasonable, we also

must   examine         the    substantive      reasonableness             of    the    sentence,

considering the totality of the circumstances.                                 Gall, 552 U.S.

at    51.     The      sentence        imposed       must    be   “sufficient,             but    not

greater      than        necessary,”           to      satisfy          the     purposes           of

                                                 2
sentencing.         See   18    U.S.C.   § 3553(a).             A    within-Guidelines

sentence is presumed reasonable on appeal, and the defendant

bears the burden to “rebut the presumption by demonstrating that

the sentence is unreasonable when measured against the § 3553(a)

factors.”      United States v. Montes-Pineda, 445 F.3d 375, 379

(4th Cir. 2006) (internal quotation marks omitted).

            We discern no abuse of discretion here.                      The district

court     properly        calculated      Commander’s            Guidelines         range,

addressed the parties’ sentencing arguments, and engaged in a

thorough balancing of the § 3553(a) factors.                        The court imposed

a   sentence    within      the    statutory        and    Guidelines      ranges      and

specifically grounded the sentence in Commander’s history and

characteristics, the seriousness of the offense, and the need

for     deterrence    and      protection      of    the       public.        The     court

appropriately        credited        Commander        for       his      prior        state

sentences,     see    U.S.        Sentencing     Guidelines          Manual      § 5K2.23

(2011),     while    selecting       a   sentence         at   the    bottom     of    the

Guidelines range, as requested by counsel.                      We further conclude,

based on the factors adduced at sentencing, that Commander did

not rebut the presumption of reasonableness accorded his within-

Guidelines sentence.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal

with regard to either Commander’s conviction or his sentence.

                                          3
We therefore affirm the district court’s judgment.                        This court

requires that counsel inform Commander, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If Commander requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may   move    in    this   court    for    leave    to   withdraw    from

representation.     Counsel’s motion must state that a copy thereof

was served on Commander.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented      in   the    materials

before    this   court   and    argument      would   not     aid   the   decisional

process.



                                                                            AFFIRMED




                                         4